As filed with the Securities and Exchange Commission on October 26, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 E. Wisconsin Ave. Floor 4 Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:August 31, 2012 Item 1. Schedule of Investments. GoodHaven Fund SCHEDULE OF INVESTMENTS at August 31, 2012 (Unaudited) Shares COMMON STOCKS - 74.5% Value Computer & Internet Software - 11.0% Google Inc. - Class A 1 $ Microsoft Corp. Computers & Peripheral Equipment - 10.3% Hewlett-Packard Co. Systemax Inc. 1,2 Conglomerates - 3.8% Berkshire Hathaway Inc. - Class B 1 Consumer Products - 10.7% Spectrum Brands Holdings Inc. Discount Department Stores - 2.7% Wal-Mart Stores Inc. Financial Services - 3.3% Federated Investors Inc. - Class B General Building Supplies - 2.9% Mueller Industries Inc. Quanex Building Products Corp. Loan Servicing - 5.4% Walter Investment Management Corp. Marine Services & Equipment - 1.4% SEACOR Holdings Inc. 1 Metals & Mining - 3.5% Barrick Gold Corp. Multi - Line Insurance - 1.1% Hartford Financial Services Group Inc. Property/Casualty Insurance - 5.0% Alleghany Corp. 1 White Mountains Insurance Group Retailing - 2.1% Sears Holdings Corp. 1 Securities & Investment Banking - 5.8% Jefferies Group Inc. Telecommunications - 2.8% Sprint Nextel Corp. 1 Waste Treatment & Disposal - 2.7% Republic Services Inc. TOTAL COMMON STOCKS (Cost $127,246,393) UNITED KINGDOM INVESTMENT TRUSTS - 2.2% JZ Capital Partners Limited 2 TOTAL UNITED KINGDOM INVESTMENT TRUSTS (Cost $4,201,658) Principal BANK LOANS - 2.1% Loan Servicing - 2.1% $ Walter Investment Management Corp. 1st Lien, 7.750% due 6/30/16 3 Walter Investment Management Corp. 2nd Lien, 12.500% due 12/31/16 3 TOTAL BANK LOANS (Cost $3,905,352) U.S. GOVERNMENT SECURITIES - 0.9% Value U.S. Treasury Notes - 0.9% 0.500% due 11/30/12 0.750% due 3/31/13 0.500% due 5/31/13 TOTAL U.S. GOVERNMENT SECURITIES (Cost $1,601,445) MISCELLANEOUS SECURITIES - 4.2% 4 TOTAL MISCELLANEOUS SECURITIES (Cost $7,843,166) Total Investments (Cost $144,798,014) - 83.9% Cash and Other Assets in Excess of Liabilities - 16.1% TOTAL NET ASSETS - 100.0% $ 1 Non-income producing security. 2 A portion of this security is considered illiquid.As of August 31, 2012, the total market value of securities considered illiquid was $3,617,529 or 1.9% of net assets. 3 Variable rate security.Rate disclosed is as of August 31, 2012. 4 Represents previously undisclosed securities which the Fund has held for less than one year. The cost basis of investments for federal income tax purposes at August 31, 2012 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. Summary of Fair Value Disclosure at August 31, 2012 (Unaudited) The Fund utilizes various methods to measure the fair value of its investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of August 31, 2012: Level 1 Level 2 Level 3 Total Common Stocks 1 $ $
